    Case 18-81275                         Doc 45   Filed 03/07/19 Entered 03/07/19 09:03:17      Desc Main
                                                     Document     Page 1 of 2


                                             UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF ILLINOIS
                                                     WESTERN DIVISION

  In re:         TAYLOR, WILLIAM THOMAS                                      Chapter 7
                 TAYLOR, PATRICIA JOY
                 TOM TAYLOR                                                  Case No. 18-81275

  Debtor(s)                                                                  JUDGE THOMAS M. LYNCH

                                                   CERTIFICATE OF SERVICE


              The undersigned certifies that on March 7, 2019, she served upon all persons to whom it is
directed via electronic communication as indicated below and by United States Mail as indicated on
the attached service list, a copy of the Notice of Trustee’s Final Report.

Attorney Darron M. Burke
Barrick Switzer Long Balsley & Van Evera
6833 Stalter Drive
Rockford, IL 61108
dburke@bsblv.com

Patrick S. Layng
Office of the U.S. Trustee
780 Regent Street, Suite 304
Madison, WI 53715
USTPRegion11.MD.ECF@usdoj.gov

                                                                     /s/ Colleen M. Lemek




Joseph D. Olsen, Trustee
YALDEN, OLSEN & WILLETTE
1318 East State Street
Rockford, IL 61104-2228
815-965-8635 (phone)
815-965-4573 (fax)
jolsenlaw@comcast.net
Final Report Certificate of Service.wpd
              Case 18-81275           Doc 45    Filed 03/07/19 Entered 03/07/19 09:03:17 Desc Main
                                                  Document        Page 2 of 2
                                                                                 Patrick S. Layng
William Thomas Taylor                          Patricia Joy Taylor
                                                                                 Office of the U.S. Trustee
7601 Pomeroy Road                              7601 Pomeroy Road
                                                                                 780 Regent Street, Suite 304
Rockton, IL 61072                              Rockton, IL 61072
                                                                                 Madison, WI 53715

Discover Bank
                                               Internal Revenue Service            Financial Pacific Leasing, Inc.
Discover Products Inc.
                                               P.O. Box 7346                       3455 S. 344th Way, Suite 300
P.O. Box 3025
                                               Philadelphia, PA 19101              Federal Way, WA 98001
New Albany, OH 43054-3025

Advanta Bank Corporation                       Capital One, N.A.
                                                                                   Credibly
Resurgent Capital Services                     j Becket and Lee LLP
                                                                                   1250 Kirts Blvd., Suite 100
P.O. Box 10368                                 P.O. Box 3001
                                                                                   Troy, MI 48084
Greenville, SC 29603-0368                      Malvern, PA 19355-0701

SST as servicing agent for CIGPFI              American Express National Bank
                                                                                   Frontier Communications
Corp., Bankruptcy Dept.                        j Becket and Lee LLP
                                                                                   19 John Street
4315 Pickett Road                              P.O. Box 3001
                                                                                   Middletown, NY 10940
St. Joseph, MO 64503                           Malvern, PA 19355-0701
                                                                                   PYOD, LLC, its successors and
New Penn Financial, LLC                        Synchrony Bank
                                                                                   assigns of Synchrony Bank
j Shellpoint Mortgage Servicing                j PRA Receivables Management
                                                                                   Resurgent Capital Services
P.O. Box 10826                                 P.O. Box 41021
                                                                                   P.O. Box 19008
Greenville, SC 29603-0826                      Norfolk, VA 23541
                                                                                   Greenville, SC 29602
Law Offices of Shriver, O’Neill & Thompson
j Donald L. Shriver                            DeWitte Ross & Stevens S.C.
515 N. Court Street                            2 East Mifflin Street, Suite 600
Rockford, IL 61103-6807                        Madison, WI 53703
